Citation Nr: 0829296	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-37 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 30 percent for bilateral 
pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As support for his claim, the veteran testified at a hearing 
at the RO in October 2006.  He also requested another hearing 
at the RO, this time before the Board (Travel Board hearing), 
but he subsequently withdrew this request in writing in March 
2007.  38 C.F.R. § 20.704(e) (2007).  In the same March 2007 
statement, he submitted additional private medical evidence, 
and he waived his right to have the RO initially consider it.  
See 38 C.F.R. §§ 20.800, 20.1304 (2007).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

VA needs to obtain the veteran's most recent relevant 
treatment records from the VA Tennessee Valley Healthcare 
System (TVHS) in Nashville, Tennessee.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, notice of this evidence because it is generated 
within VA's healthcare system).  The veteran indicated during 
his October 2006 RO hearing that he continued to receive 
relevant treatment for his flat feet, even as recently as 
earlier that month, at the VA Outpatient Clinic in 
Chattanooga, Tennessee, which is part of the VA TVHS.  
Moreover, he was scheduled to return to the clinic later that 
month to obtain orthotics to relieve his foot pain.  However, 
there is no indication the RO attempted to obtain these 
records, dated since August 2006, from the VA TVHS.  


Since these records have not been obtained, and are pertinent 
to the claim, it is necessary for VA to attempt to obtain 
them for consideration in this appeal.  See Bell, 2 Vet. App. 
611; see also 8 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. 
§§  3.159(c)(2), (c)(3) (2007).  The AMC should attempt to 
obtain these records and, if they do not exist, must make an 
express declaration confirming that further attempts to 
obtain them would be futile.  The veteran should also be 
apprised of the latter situation, should it arise.  

The veteran also needs to be reexamined to determine the 
current severity of his bilateral pes planus.  The most 
recent VA compensation examination directly addressing the 
severity of this disability was in February 2005, so more 
than three years ago.  The Board realizes the length of time 
since the last examination addressing a rating claim, in and 
of itself, does not warrant another examination.  See 
VAOPGCPREC 11-95 (April 7, 1995).  However, the veteran has 
contended that his bilateral foot disorder has continued to 
worsen over recent years, asserting severe spasms and extreme 
tenderness in his feet, unrelieved by orthopedic devices, 
such that he is limited in his ability to walk.  And there 
are several VA and private treatment records that have been 
added to the claims file that were not able to be considered 
at the time of that prior February 2005 VA examination.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered a contemporaneous 
examination of the veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).



Also, during the pendency of this appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) have been interpreted to require 
more specific guidance as to how to substantiate a claim for 
an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  So corrective notice should be sent to the 
veteran to comply with this recent precedent.

Accordingly, the claim is REMANDED for the following 
development and consideration:  

1.	Provide the veteran corrective VCAA notice for an 
increased rating for his service-connected bilateral pes 
planus, consistent with the recently articulated 
requirements of Vazquez-Flores, 22 Vet. App. 37.  In 
this regard, notify him that to substantiate his claim 
for a higher rating, he must provide, or ask VA to 
obtain, medical or lay evidence showing a worsening or 
increase in severity of this disability and the effect 
the worsening has on his employment and daily life.  
Examples of the types of medical and lay evidence that 
he may submit should also be indicated.

The letter should indicate, as well, that a disability 
rating will be determined by applying the relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from zero percent to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life.



2.	Ask the veteran to assist in the search for his VA 
treatment records by specifying dates, locations, and 
providers of treatments at VA facilities.  This 
includes, but is not limited to, contacting the VA 
Tennessee Valley Healthcare System (TVHS) in Nashville, 
Tennessee, and obtaining all outstanding records of 
treatment pertaining to the veteran's bilateral 
pes planus since August 2006.  He reports being treated 
at the VA Outpatient Clinic in Chattanooga, Tennessee, 
which is part of the VA TVHS.  If these requested 
records are unavailable, or the search for them 
otherwise yields negative results and further attempts 
to obtain these records would be futile, this must be 
documented in the claims file and the veteran notified 
in accordance with 38 C.F.R. § 3.159(c)(2).

3.	Also ask the veteran whether he has received any 
other additional treatment for his bilateral pes planus 
since issuance of the December 2006 supplemental 
statement of the case (SSOC).  And if he has, also 
obtain these additional records.  If these requested 
records are unavailable, or the search for them 
otherwise yields negative results and further attempts 
to obtain these records would be futile, this must be 
documented in the claims file and the veteran notified 
in accordance with 38 C.F.R. § 3.159(c).

4.	Schedule the veteran for a VA examination to assess 
the current severity of his service-connected bilateral 
pes planus.  He is hereby advised that failure to report 
for his scheduled VA examination, without good cause, 
may have adverse consequences on his claim.  See 
38 C.F.R. § 3.655 (2007).

The examination should include any testing or evaluation 
deemed necessary.  The claims file, including a complete 
copy of this remand, must be made available for review 
of the veteran's pertinent medical history - including, 
in particular, the records of his most recent treatment.  
The examination report should set forth all objective 
findings regarding this service-connected disability.  



The examiner must identify the symptoms associated with 
the veteran's service-connected bilateral pes planus, 
and specifically comment on whether:

(a) there is marked pronation; 
(b) extreme tenderness of the plantar surfaces of the 
feet; 
(c) marked inward displacement;
(d) severe spasm of the tendo Achilles on manipulation; 
and 
(e) whether the condition is improved by orthopedic 
shoes or appliances.  

See 38 C.F.R. § 4.71a, DC 5276 (2007).

The examiner should also provide an opinion as to the 
overall degree of impairment and specifically indicate 
whether there his additional disability due to 
pain/painful motion, weakness/instability, 
premature/excess fatigability, incoordination, including 
when the veteran's symptoms are most problematic 
("flare-ups"), such as during prolonged use of his 
feet.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  

5.	Then readjudicate the claim in light of the 
additional evidence.  If the claim is not granted to the 
veteran's satisfaction, send him and his representative 
another SSOC and give them an opportunity to respond to 
it before returning the file to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



